Case 1:20-mc-00023-AT Document 13 Filed 04/12/21 Page 1 of 8
           Case 1:20-mc-00023-AT Document 13 Filed 04/12/21 Page 2 of 8




(S.D.N.Y. Aug. 13, 2020). The Court ordered Angelo Gordon to file contemporaneous billing

records and other expenses in support of an award for fees and costs by August 27, 2020, and

Debtors to file any opposition to Angelo Gordon by September 10, 2020. Id. Angelo Gordon

filed their motion and records on August 27, 2020. ECF Nos. 10–11. Respondent has not filed

opposition papers.

                                           DISCUSSION

    I.      Legal Standard

         Federal Rule of Civil Procedure 45(d)(1) requires courts to impose a sanction of

“reasonable attorney’s fees” where the party or attorney issuing a subpoena failed to take

“reasonable steps to avoid imposing undue burden or expense on a person subject to the

subpoena.” Fed. R. Civ. P. 4f(d)(1). “The fee applicant bears the burden of establishing

entitlement to an award and documenting the appropriate hours expended and hourly rates.”

Dancy v. McGinley, 141 F. Supp. 3d 231, 235 (S.D.N.Y. 2015) (quoting Hensley v. Eckerhart,

461 U.S. 424, 437 (1983)) (alteration omitted). A court’s calculation of “the lodestar—the

product of a reasonable hourly rate and the reasonable number of hours required by the

case—creates a presumptively reasonable fee.” Millea v. Metro-N. R. Co., 658 F.3d 154, 166

(2d Cir. 2011) (internal quotation marks and citation omitted). “The reasonable hourly rate is the

rate a paying client would be willing to pay.” Arbor Hill Concerned Citizens Neighborhood

Ass’n v. Cty. of Albany & Albany Cty. Bd. of Elections, 522 F.3d 182, 190 (2d Cir. 2008). In

calculating that rate, the court must “bear in mind all of the case-specific variables . . . relevant to

the reasonableness of attorney’s fees.” Id. These include:

         the time and labor required; (2) the novelty and difficulty of the questions; (3) the
         level of skill required to perform the legal service properly; (4) the preclusion of
         employment by the attorney due to acceptance of the case; (5) the attorney’s
         customary hourly rate; (6) whether the fee is fixed or contingent; (7) the time

                                                   2
          Case 1:20-mc-00023-AT Document 13 Filed 04/12/21 Page 3 of 8




       limitations imposed by the client or the circumstances; (8) the amount involved in
       the case and the results obtained; (9) the experience, reputation, and ability of the
       attorneys; (10) the “undesirability” of the case; (11) the nature and length of the
       professional relationship with the client; and (12) awards in similar cases.

Id. at 186 n.3; see id. at 191. There is a presumption that “a reasonable, paying client would in

most cases hire counsel from within his district, or at least counsel whose rates are consistent

with those charged locally,” and so in ordinary circumstances courts may rely on typical fees

within the district as a measure of reasonableness. Id. at 191.

       In determining the number of hours reasonably expended, courts must consider both

“contemporaneous time records specifying, for each attorney, the date, hours expended, and

nature of the work done,” Marion S. Mishkin Law Office v. Lopalo, 767 F.3d 144, 148 (2d Cir.

2011) (internal quotation marks, citation, and alterations omitted), as well as “its own familiarity

with the case and . . . its experience generally as well as . . . the evidentiary submissions and

arguments of the parties,” Clarke v. Frank, 960 F.2d 1146, 1153 (2d Cir. 1992) (internal

quotation marks and citation omitted). Courts may reduce the fee award requested in some

circumstances, such as when plaintiffs submit deficient or incomplete billing records, see

Hensley, 461 U.S. at 437 n.12, or in order to exclude “excessive, redundant, or otherwise

unnecessary hours,” Quaratino v. Tiffany & Co., 166 F.3d 422, 425 (2d Cir. 1999).

       Once the lodestar is calculated, it may be adjusted only “when it does not adequately take

into account a factor that may properly be considered in determining a reasonable fee.” Millea,

658 F.3d at 167 (internal quotation marks and citation omitted). The Second Circuit has

instructed, however, that “such adjustments are appropriate only in rare circumstances,” and “a

court may not adjust the lodestar based on factors already included in the lodestar calculation

itself,” but rather “only by factors relevant to the determination of reasonable attorneys’ fees that



                                                  3
           Case 1:20-mc-00023-AT Document 13 Filed 04/12/21 Page 4 of 8




were not already considered in the initial lodestar calculation.” Id. (internal quotation marks and

citation omitted).

   II.      Reasonable Hourly Rate

         Angelo Gordon was represented by the law firm of Jones Day and the legal team

assigned to this case consisted of eight individuals. Angelo Gordon does not provide

information about this team outside of their billing records, where the timekeepers are listed with

their first or first and middle initials and their last name. See Ghaul Decl., ECF No. 11; Billing

Records, ECF No. 11-1. After examining filings in this case and Jones Day’s website, the Court

has identified six of these individuals as partners Lee Armstrong, Charles Bensinger, Joshua

Mester, and Laura Sawyer, and associates Genna Ghaul and Furqaan Siddiqui. See ECF Nos. 1,

5, 11; Joshua M. Mester, Jones Day, https://www.jonesday.com/en/lawyers/m/joshua-mester

(last visited April 12, 2021); Charles N. Bensinger III, Jones Day,

https://www.jonesday.com/en/lawyers/b/charles-bensinger (last visited April 12, 2021); Lee A.

Armstrong, Jones Day, https://www.jonesday.com/en/lawyers/a/lee-armstrong (last visited Apr.

12, 2021). The Court has not identified the billers “M. Telegan” and “M. Melvin,” though it

deduces that they may be the paralegals or other support staff referenced in Angelo Gordon’s

declaration. See Ghaul Decl. ¶ 12.

         Angelo Gordon requests hourly rates of between $1,175 to $1,350 for the Jones Day

partners. ECF No. 11-1. These rates, though on the higher end, are comparable to rates awarded

in this jurisdiction for firms in the “the New York City ‘big firm’ market.” See, e.g., Vista

Outdoor Inc. v. Reeves Family Tr., No. 16 Civ. 5766, 2018 WL 3104631, at *6 (S.D.N.Y. May

24, 2018) (awarding fees of $1,170 to $1,260 for partners at Gibson, Dunn & Crutcher, LLP); In

re Relativity Fashion, LLC, No. 15 Br. 11989, 565 B.R. 50, 70 (Bankr. S.D.N.Y. 2017), and In


                                                 4
          Case 1:20-mc-00023-AT Document 13 Filed 04/12/21 Page 5 of 8




re Relativity Fashion, LLC, No. 15 Br. 11989 (Bankr. S.D.N.Y. June 10, 2016), ECF No 1965

(awarding hourly rates of up to $1,225 for Jones Day partners). Moreover, “the best evidence of

the reasonableness of the ‘market’ value of a particular law firm’s services (and therefore the

reasonableness of its fees) are the fees that the law firm normally charges its clients in other

matters.” In re Relativity Fashion, 565 B.R. at 70. These rates are “the same or similar to those

paid by Jones Day’s other clients.” Ghaul Decl. ¶ 11. Accordingly, the Court finds the rates for

the partners reasonable.

       For the associates, Angelo Gordon requests hourly rates of $875 for Genna Ghaul, who

graduated from Columbia Law School in 2013, and $625 for Furqaan Siddiqui, who graduated

from the University of California, Los Angeles School of Law in 2017. See Billing Records;

Genna Ghaul, Jones Day, https://www.jonesday.com/en/lawyers/g/genna-ghaul (last visited Apr.

12, 2021); Furqaan Siddiqui, Weil, Gotshal & Manges LLP,

https://www.weil.com/people/furqaan-siddiqui (last visited Apr. 12, 2021). Courts in this district

have found hourly rates of $753 on the “upper limit” of rates award for associates in this district,

even those at firms comparable to Jones Day. Visa Outdoor Inc., 2018 WL 3104631, at *7

(awarding hourly rate of up to $626 for a fifth-year associate). In general, courts decline to

award hourly rates of over $650 for associates. See In re Relativity Fashion, 565 B.R. at 70, and

In re Relativity Fashion, No. 15 Br. 11989, ECF No. 1965 (awarding hourly rates of up to $650

for Jones Day associates); Kortright Cap. Partners LP v. Investcorp Inv. Advisers Ltd., 392 F.

Supp. 3d 382, 407–08 (S.D.N.Y. 2019), appeal withdrawn, No. 19-2836, 2019 WL 6652238 (2d

Cir. Sept. 23, 2019) (concluding an hourly rate of $650, rather than the requested range of $555

to $980, was reasonable where plaintiff “fail[ed] to submit any evidence relating to these

attorneys’ legal experience and skill that would allow this [c]ourt to ascertain the prevailing


                                                  5
            Case 1:20-mc-00023-AT Document 13 Filed 04/12/21 Page 6 of 8




market rates for similar services”). Accordingly, the Court will apply an hourly rate of $650 for

Ghaul and $625 for Siddiqui.

          Finally, Angelo Gordon requests hourly rates of $400 and $550 for Melvin and Telegan,

respectively, who the Court deduces are paralegals and legal support staff. Billing Records;

Ghaul Decl. ¶ 12. Angelo Gordon does not provide any information regarding these individuals,

and, therefore, the Court infers that they do not have paralegal or law school experience.

Balestriere PLLC v. CMA Trading, Inc., No. 11 Civ. 9459, 2014 WL 7404068, at *9 (S.D.N.Y.

Dec. 31, 2014); Carrington v. Graden, No. 18 Civ. 4609, 2020 WL 5758916, at *15 (S.D.N.Y.

Sept. 28, 2020) (“Courts have chosen to reduce hourly rates for paralegals when no information

was provided as to their experience and expertise.”). Moreover, the requested rates are

significantly higher than those generally awarded in this district, which range from $100 to $200.

See Visa Outdoor Inc., 2018 WL 3104631, at *7 (awarding an hourly rate of $150 for paralegals

as opposed to the requested $390–$500); Carrington, 2020 WL 5758916, at *15 (awarding $180

for a paralegal where no information was provided regarding his experience); Advanced

Analytics, Inc. v. Citigroup Glob. Mkts, Inc., No. 04 Civ. 3531, 2020 WL 91504, at *3 (S.D.N.Y.

Jan. 8, 2020), reconsideration denied, No. 04 Civ. 3531, 2020 WL 3056450 (S.D.N.Y. June 9,

2020) (awarding hourly rates between $141.35 and $205.42 for paralegals and non-legal

personnel). The Court will, accordingly, apply an hourly rate of $180 for Melvin and Telegan.

   III.      Reasonable Hours Worked

          Angelo Gordon submits the following hours worked: Armstrong, 0.75 hours; Bensinger,

0.25 hours; Mester, 7 hours; Sawyer, 8.25 hours; Ghaul, 18.25 hours; Siddiqui, 25.85; Melvin,

3.5 hours; and Telegan, 4.5 hours. ECF No. 11-1. The Court has reviewed Angelo Gordon’s

attorneys’ time records and finds the documentation of each timekeepers’ hours adequate and the


                                                 6
           Case 1:20-mc-00023-AT Document 13 Filed 04/12/21 Page 7 of 8




time spent reasonable, and Debtors do not contest the issue. Ramos v. Greenwich Catering

Corp., No. 18 Civ. 4790, 2020 WL 833071, at *2 (S.D.N.Y. Feb. 20, 2020) (reviewing the

invoices submitted in an unopposed motion for attorney’s fees invoices before approving the

hours as reasonable). However, in Mester’s January 11, 2020 time entry, he includes time for

“communicate with P. Sivin regarding discovery and settlement[;] review settlement stipulation,

discovery, and communicate with G. Ghaul and others regarding same,” which comprise two of

the 3.25 hours billed in that entry. ECF No. 11-1. Angelo Gordon does not mention a settlement

in connection with this action, nor does it provide information concerning the role of “P. Sivin.”

Angelo Gordon indicates that, “[c]ertain time entries included work on matters in addition to

work in relation to the [d]eposition [s]ubpoena and [m]otion to [q]uash,” but, “only the time

estimated to have been spent on matters in relation to the [d]eposition [s]ubpoena and [m]otion

to [q]uash is included.” ECF No. 11 at 2 n.1. The Court concludes, therefore, that the inclusion

of this time is in error, and counts that entry as only 1.25 hours, reducing Mester’s hours to five.

   IV.      Calculation of Fees

         Based on the findings above, the fees owed to Angelo Gordon are calculated as follows.

Armstrong is credited with 0.75 hours at a rate of $1,250 per hour, for an award of $937.50.

Bensinger is credited with 0.25 hours at a rate of $1,225 per hour, for an award of $306.25.

Mester is credited with 5 hours at a rate of $1,350 per hour, for an award of $6,750. Sawyer is

credited with 8.25 hours at a rate of $1,175, for an award of $9,693.75. Ghaul is credited with

18.25 hours at a rate of $650 per hour, for an award of $11,862.50. Siddiqui is credited with

25.85 hours at a rate of $625 per hour, for an award of $16,156.25. Melvin is credited with 3.5

hours at a rate of $180 per hour, for an award of $630. Telegan is credited with 4.5 hours at a

rate of $180 per hour, for an award of $810. Thus, the total lodestar amount equals $47,146.25.


                                                  7
            Case 1:20-mc-00023-AT Document 13 Filed 04/12/21 Page 8 of 8




The Court also concludes that this is not one of the “rare circumstances” in which the lodestar

amount “does not adequately take into account a factor that may properly be considered in

determining a reasonable fee.” Millea, 658 F.3d at 167 (internal quotation marks and citation

omitted).

        Accordingly, Angelo Gordon is awarded $47,146.25 in attorney’s fees.

   V.       Costs

        Angelo Gordon also seeks $154.24 in litigation expenses. ECF No. 11-2. Such expenses

must be supported by documentation. Sevilla v. Nekasa Inc., No. 16 Civ. 2368, 2017 WL

1185572, at *8 (S.D.N.Y. Mar. 30, 2017) (collecting cases). Angelo Gordon has provided

reasonable documentation to support $154.24 in mailing and service fees, and Debtors do not

object to these costs. See Darby v. Sterling Home Care, Inc., No. 17 Civ. 5370, 2020 WL 29932,

at *4 (S.D.N.Y. Jan. 2, 2020) (concluding service fees and mailing documents constituted

“reasonable out-of-pocket expenses”) (internal quotation marks and citation omitted).

        Accordingly, Angelo Gordon is awarded $154.24 in litigation expenses.

                                        CONCLUSION

        Angelo Gordon’s motion for attorney’s fees is GRANTED in part and DENIED in part.

Angelo Gordon is awarded $47,146.25 in attorney’s fees and $154.24 in litigation expenses, for a

total award of $47,300.49.

        SO ORDERED.

Dated: April 12, 2021
       New York, New York




                                                8
